 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   ROBERT DEAN LEE,                            Case No. CV 18-09647 DOC (RAO)
12                       Petitioner,
13          v.                                   ORDER ACCEPTING FINDINGS,
                                                 CONCLUSIONS, AND
14   JOE A. LIZARRAGA, Warden,                   RECOMMENDATIONS OF
     et al.,                                     UNITED STATES MAGISTRATE
15                                               JUDGE
                         Respondents.
16

17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all of the
18
     records and files herein, and the Magistrate Judge’s Report and Recommendation.
19
     The Court has further engaged in a de novo review of those portions of the Report
20
     and Recommendation issued on March 29, 2019, to which Petitioner has objected.
21
     The   Court hereby accepts and           adopts the findings, conclusions, and
22
     recommendations of the Magistrate Judge.
23
           IT IS ORDERED that the Petition is denied, and Judgment shall be entered
24
     dismissing this action with prejudice.
25
     DATED: April 25, 2019
26

27                                            DAVID O. CARTER
                                              UNITED STATES DISTRICT JUDGE
28
